Exhibit 10.1

                                                      EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of July 29,  2008, by and
between Mace Security International, Inc., a Delaware corporation (“Company”),
and Dennis  Raefield, an individual (“Employee”).

                                                            RECITALS

The Company conducts diversified businesses, including, without limitation,
electronic and personal security device marketing, digital media marketing and
car washes (“Business”).  The Company desires to hire Employee as its Chief
Executive Officer and President and the Employee desires to be hired as the
Company’s Chief Executive Officer and President.

Employee will be employed by Company in a confidential relationship wherein
Employee, in the course of employment with Company, will become familiar with
and aware of information as to the specific manner of doing business and the
customers of Company and its affiliates and the Company’s future plans.  Certain
of the information Employee will have knowledge of is trade secrets and
constitutes valuable goodwill of Company.  Employee recognizes that the business
of Company is dependent upon a number of trade secrets and confidential business
information, including customer lists and customer data.  The protection of
these trade secrets is of critical importance to Company.  Company will sustain
great loss and damage if, for whatever reason, Employee should violate the
provisions of paragraph 4 of this Agreement.  Further, Employee acknowledges
that any such violation would cause irreparable harm to Company and that Company
would be entitled, without limitation, to injunctive relief to remedy such
violation.

NOW, THEREFORE, in consideration of the mutual promises, terms and conditions
set forth herein and the performance of each, the parties hereby agree as
follows:

          1.  Services.

(a)  Company hereby employs Employee as its Chief Executive Officer and
President, and the material duties of Employee may not be changed without the
Employee’s consent.  The material duties of Employee shall be to supervise the
Company’s employees and to be in over all charge of the Business.  Employee
shall report to the Company’s Board of Directors and shall follow the directives
and instructions of the Board of Directors; provided, the instructions would not
cause Employee to violate any laws, are consistent with the usual and customary
duties of Chief Executive Officer and President, and are not inconsistent with
this Agreement.

1

--------------------------------------------------------------------------------



(b)  The Nominating Committee of the Board of Directors shall nominate Employee
for election as a director of the Company at each of the Company’s Annual
Shareholder Meetings held during the Term.

(c)  The Employee shall not be required to perform his duties from any specific
Company office or facility.  Employee shall work from and inspect all of the
Company’s offices and facilities, from time to time, on a regular
basis.         

(d)  Employee hereby accepts employment upon the terms and conditions contained
in this Agreement.  Employee shall faithfully adhere to, execute and fulfill all
directions and policies established by the Board of Directors of the Company;
provided that such directions and policies would not result in the violation of
any laws and are not inconsistent with this Agreement.

(e)    Employee’s employment shall be for a full time position.  Employee shall
not, during the term of his employment, without the prior written consent of
Company, be engaged in any other business activity pursued for gain, profit or
other pecuniary advantage; however, Employee may serve as a director of
corporations that do not compete with the Company and may engage in minor and
incidental activities for gain, profit or pecuniary advantage.  Employee may
make personal investments in any form or manner, regardless of whether Employee
provides services in the operation or affairs of the companies or enterprises in
which such investments are made; provided that Employee does not violate the
terms of Paragraph 4 of this Agreement.  Employee shall devote a minimum of
forty hours per week to Employee’s duties to the Company.

(f)  Employee shall receive four (4) weeks of paid vacation annually during the
Term.

2.  Compensation.

(a)  For all services to be rendered by Employee to Company, Company shall pay
Employee an initial base annual salary computed and earned ratably over twelve
months at the rate of Three  Hundred Seventy Five Thousand Dollars ($375,000)
per year, commencing on the date hereof, payable in accordance with Company’s
normal payroll procedures.  As a one time incentive to execute this Agreement,
Employee shall be paid Fifty Thousand Dollars ($50,000) within five days of the
Agreement’s execution by both parties.  The Company will reimburse Employee his
legal expenses incurred to have this Agreement reviewed by Employee’s legal
counsel, up to a maximum amount of Five Thousand Dollars ($5,000).

(b)  Employee and the Company agree that they shall within forty five (45) days
from the date of this Agreement, develop a mutually acceptable annual bonus plan
for the Employee.  The bonus plan shall be designed to provide profitability
targets for the Company, that if achieved will allow the Employee to earn annual
bonuses of between thirty percent (30%) to fifty percent (50%) of his base
salary.  If any bonus is paid under the annual bonus plan, and the Company
thereafter restates its financial statements such that the bonus or a portion
thereof would not have been earned based on the restated financial statements,
Employee shall be obligated to repay to the Company the bonus he received or
portion thereof.   Employee shall repay the bonus or portion thereof within
twenty days of the date that the restated financial statements were filed with
the Securities Exchange Commission.

2

--------------------------------------------------------------------------------



(c)  To the extent that Company, from time to time in its sole discretion,
offers or provides any of the following to its employees, Employee, on an equal
basis with such other employees, shall be entitled to:  (i) participation in
all, if any, life, health, medical, hospital, accident and disability insurance
programs of Company in existence for the benefit of its employees and for which
Employee qualifies; (ii) participation in all, if any, pension, retirement,
profit sharing or stock purchase plans for which Employee qualifies; and (iii)
participation in any other employee benefits which Company accords to its
employees and for which Employee qualifies.  The Company shall with Employee’s
participation devise a benefits package for its executive employees.  The
Employee shall be entitled to the executive employee benefit package, when it is
implemented by the Company.

(d)  During the Term, Employee shall be entitled to reimbursement for business
expenses incurred in connection with his duties hereunder, including, gasoline,
reasonable travel, and entertainment.  The Company shall lease and maintain an
automobile selected by Employee for Employee’s sole use, at a monthly lease
payment of no greater than eight hundred dollars ($800.00).

(e) On the date that is within two business days after this Agreement is
executed by all parties to it, Employee shall be awarded an option grant
exercisable into Two Hundred Fifty Thousand shares of the Corporation’s common
stock (“First Option Grant”).  On the date that is within two business days
before the one year anniversary date of that this Agreement is executed by both
parties, Employee shall be awarded an option grant exercisable into Two Hundred
Fifty Thousand shares of the Corporation’s common stock (“Second Option
Grant”).  The First Option Grant shall vest upon issuance.  The Second Option
Grant shall vest over two years with the first one hundred twenty five thousand
(125,000) option shares vesting twelve months from the date of grant and the
last one hundred twenty five thousand (125,000) option shares vesting twenty
four months from the date of grant.  The First Option Grant and Second Option
Grant (“Option Grants”) shall be granted under the Corporation’s Stock Option
Plan at an exercise price equal to the close of market on the date of
grant.  The Option Grants shall be a ten year options.    Notwithstanding the
vesting schedule, the Option Grants shall completely vest on the resignation of
Employee pursuant to Paragraph 7(b), and the occurrence of a Change of Control
Event, as defined in Paragraph 2(f) below.

3

--------------------------------------------------------------------------------



(f)  For purpose of this Agreement a “Change of Control Event” shall have
occurred upon any of items (i) through (iii) having taken place.  Items (i)
through (iii) are as follows:

(i) the acquisition in one or more transactions by any “Person”, excepting
Employee, as the term “Person” is used for purposes of Sections 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
of  “Beneficial Ownership” (as the term beneficial ownership is used for
purposes or Rule 13d-3 promulgated under the 1934 Act) of the fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
voting securities (the “Voting Securities”).  For purposes of this Paragraph
2(f)(i), Voting Securities acquired directly from the Company and from third
parties by any Person shall be included in the determination of such Person’s
Beneficial Ownership of Voting Securities.

(ii) the consummation of: (A) a merger, reorganization or consolidation
involving the Company, if the shareholders of the Company immediately before
such merger, reorganization or consolidation do not or will not own directly or
indirectly immediately following such merger, reorganization or consolidation,
more than fifty percent (50%) of the combined voting power of the outstanding
Voting Securities of the corporation resulting from or surviving such merger,
reorganization or consolidation in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger,
reorganization or consolidation, or (B) a liquidation or dissolution of the
Company, or (C) a sale or other disposition of 50% or more of the assets of the
Company and a distribution of the proceeds of the sale to the shareholders.

(iii) the acceptance by shareholders of the Company of shares in a share
exchange, if the shareholders of the Company immediately before such share
exchange do not or will not own directly or indirectly following such share
exchange more than fifty percent  (50%) of  the combined voting power of the
outstanding Voting Securities of the corporation  resulting from or surviving
such share exchange in substantially the same proportion as the ownership of the
Voting Securities outstanding immediately before such share exchange.

4

--------------------------------------------------------------------------------



3.  Term.  The initial term of Employee’s employment with the Company shall
commence on August 18, 2008 and shall continue for three years, unless sooner
terminated in accordance with the provisions of this Agreement (“Term”).  After
expiration of the Term, Employee’s employment shall continue thereafter on an
at-will month-to-month basis, until terminated by either party to the
Agreement.  During the month-to-month period the provisions of this Agreement
shall no longer apply, except for the provisions of Paragraphs 4, 15, and 16
which survive the Term.  During the at-will month-to month period, Employee
shall continue to be paid the Employee’s then current annual base salary under
the provisions of Paragraph 2(a), benefits under Paragraph 2(c) and the business
expenses and car allowance under Paragraph 2(d).

4.  Noncompetition Covenants.

(a)  Employee agrees that the noncompetition covenants contained in this
Paragraph 4 are a material and substantial part of this Agreement.

(b)  Employee covenants that during Employee’s employment with Company and for
one year following the termination of Employee’s employment (regardless of the
reason for the termination), the Employee shall not, directly or indirectly,
without the prior express written consent of Company, do any of the things set
forth in item (i) through (v) below :

(i)  engage, as an officer, director, shareholder, owner, partner, joint
venturer, agent, or in a managerial capacity, whether as an employee,
independent contractor, consultant, advisor or sales representative, in the
Business within the United States of America (the “”Territory”), or promote or
assist, financially or otherwise, any person, firm, partnership, corporation or
other entity that engages in the Business within the Territory;

(ii)  call upon any person who is, at the time of the contact, an employee of
Company or its affiliates, if the purpose and intent of the contact is to entice
such employee away from or out of the employ of Company or its affiliates;

(iii)  call upon any person or entity which is, at the time of the contact, a
customer of the Company or its affiliates for the purpose of soliciting or
selling any of the items or services which are the items or services offered by
the Company or its affiliates;

(iv)  disclose the identity of the customers of Company or its affiliates,
whether in existence or proposed, to any person, firm, partnership, corporation
or other entity whatsoever, for any reason or purpose whatsoever; or

5

--------------------------------------------------------------------------------



(v)  promote or assist, financially or otherwise, any person, firm, partnership,
corporation or other entity whatsoever to do any of the things set forth in
items (i) through (iv) above.

          For the purposes of this Agreement, the term “affiliates” shall mean
one or more of: (A) each subsidiary of Company, and (B) each other entity under
the direct or indirect control of the Company.  Notwithstanding 4(b)(i) above,
Employee is allowed to acquire and own  for investment not more than five
percent (5%) of the capital stock of a competing business, the stock of which is
traded on a national securities exchange, electronic quotation system or
over-the-counter.

(c)  The Company will sustain significant losses and damages, if Employee
breaches the covenants in this Paragraph 4.  There is no adequate monetary
remedy for the immediate and irreparable damage that would be caused to Company
by Employee’s breach of its non-competition covenants.  Employee agrees that, in
the event of a breach by him of the foregoing covenants, such covenants may be
enforced by Company by, without limitation, injunctions and restraining orders.

(d)   If Employee is employed as Chief Executive Officer of the Company through
the end of the initial three year Term of this Agreement, and within sixty days
after the end of the initial three year Term, the Employee is then discharged by
the Company or Employee resigns as Chief Executive Officer of the Company, the
Company shall pay Employee, in exchange for the obligation not to compete as set
forth in this Paragraph 4, the sum of Three Hundred Seventy Five Thousand
Dollars ($375,000), payable in twelve equal monthly installments.  The twelve
installment shall be payable on or before the last day of each month, commencing
with the month of discharge or resignation.

(e)  It is agreed by the parties that the covenants in this Paragraph 4 impose a
reasonable restraint on Employee in light of the activities and business of
Company on the date of the execution of this Agreement and the future plans of
Company.

(f)  The covenants in this Paragraph 4 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant.  If any court of competent jurisdiction shall determine that the
scope, territorial restriction or time restriction set forth are unreasonable,
then it is the intention of the parties that such restrictions be enforced to
the fullest extent which the court deems reasonable, and the Agreement shall
thereby be reformed.

6

--------------------------------------------------------------------------------



(g)  The covenants in this Paragraph 4 shall be construed as independent of any
other provision of this Agreement and the existence of any claim or cause of
action of Employee against Company whether predicated on this Agreement, or
otherwise, shall not constitute a defense to the enforcement by Company of such
covenants.  It is specifically agreed that the duration of the noncompetition
covenants stated above shall be computed by excluding from such computation all
time during which Employee is in violation of any provision of this Paragraph 4
and all time during which there is pending in any court of competent
jurisdiction any action (including any appeal from any judgment) brought by any
person, whether or not a party to this Agreement, in which action Company seeks
to enforce the agreements and covenants of Employee or in which any person
contests the validity of such agreements and covenants or their enforceability
or seeks to avoid their performance or enforcement.  Provided that, no such
exclusion shall include the period of time within which Employee has ceased
violating this paragraph, whether or not as a result of being in compliance with
Court injunction or doing so voluntarily, and whether or not any action is
pending against Employee, and provided that no such exclusion shall include the
time an action is pending, if the action is finally determined in Employee’s
favor.

5.  Confidential Information.  It is expressly acknowledged by the Employee that
customer lists, orders, current and closed out orders, prospect lists, documents
containing the names or addresses of existing or potential customers,
information regarding the Company’s financial condition or business plans, the
methods by which the Company serves its customers or conducts its operations, as
well as other business procedures, are the property of the Company and
constitute confidential information or trade secrets of the Company
(“Confidential Information”).  Employee agrees to maintain the confidentiality
of the Confidential Information and further agrees that Employee will not,
directly or indirectly, use or disclose Confidential Information to any natural
or legal person, other than authorized employees or agents of the Company,
during the Term or thereafter.  All Confidential Information and all
correspondence, reports, charts, products, records, designs, patents, plans,
manuals, “field guides”, memoranda, advertising materials, lists and other data
or property collected by or delivered to Employee by or on behalf of Company,
its representatives, customers and government entities (including, without
limitation, customers obtained for Company by Employee), and all other materials
compiled by Employee which pertain to the business of Company shall be and shall
remain the property of Company, shall be subject at all times to its discretion
and control and shall be delivered, together with any and all copies thereof,
promptly to Company upon request at any time and without request upon completion
or other termination of Employee’s employment hereunder.

7

--------------------------------------------------------------------------------



6.  Inventions.  Employee shall disclose promptly to Company any and all
conceptions and ideas for inventions, improvements, and valuable discoveries,
whether patentable or not, which are conceived or made by Employee solely or
jointly with another during the period of employment and which are related to
the business or activities of Company.  Employee hereby assigns and agrees to
assign all his interests therein to Company or its nominee.  Whenever requested
to do so by Company, Employee shall execute any and all applications,
assignments or other instruments that Company shall deem necessary to apply for
and obtain Letters Patent of the United States or any foreign country or to
otherwise protect Company’s interest therein. These obligations shall continue
beyond the termination of employment with respect to inventions, improvements
and valuable discoveries, whether patentable or not, conceived, made or acquired
by Employee during the period of employment, and shall be binding upon
Employee’s heirs, assigns, executors, administrators and other legal
representatives.

7.  Termination; Rights of Termination.

(a)   Employee’s employment under this Agreement may be terminated during the
Term in any one or more of the following ways:

          (i) Employee shall be terminated automatically upon the death or
resignation of Employee. The parties agree that Employee may resign as Chief
Executive Officer and President, at any time without such resignation
constituting a breach of this Agreement.

          (ii) Employee may be terminated by the Company upon Employee’s
inability to perform his duties under this Agreement because of illness or
physical or mental disability or other incapacity which continues for a period
of 120 days consecutively during any one-year period.

           (iii) Employee may be terminated by the Company upon written notice
to the Employee any time upon the payment of a lump sum cash payment equal to
two (2) times the Employee’s then current annual base salary.

(iv) Employee may be terminated by the Company for Cause, as hereafter defined,
upon fifteen (15) day advance written notice to Employee. Cause, is hereby
defined as: (a) Employee committing against the Company fraud, gross
misrepresentation, theft or embezzlement, (b) Employee’s conviction of any
felony (excluding felonies involving driving a vehicle), (c) Employee’s material
intentional violations of Company policies, or (d) a material breach of the
provisions of this Agreement, including specifically the failure of Employee to
perform his duties after written notice of such failure from the Company.

8

--------------------------------------------------------------------------------



(b)  On a breach or default of this Agreement on the part of the Company,
including, without limitation, changing the Employee’s duties, the Employee is
entitled to resign his employment and the Company shall immediately pay to the
Employee, an amount equal to two (2) times the Employee’s then annual base
salary.

(c)  Upon termination of Employee’s employment for any reason, Employee shall be
entitled to receive Employee’s salary and any bonus due and payable for any
period through the date of termination, plus any employee benefits which by
their terms and provisions continue after such termination, plus any payment
owed by the Company at the time of termination or resignation under the
provisions of Paragraph 7(a)(iii) or 7(b).  Upon termination of this Agreement
under 7(a)(iii) or 7(b), the Company shall also reimburse the Employee the
monthly cost incurred by Employee due to Employee electing COBRA benefits with
the Company; such reimbursement shall end eighteen months from the date of
termination.

          (d)  In the event of termination of Employee’s employment under this
Agreement for any reason, all rights and obligations of Company and Employee
under this Agreement shall cease immediately, except that the provisions of
Paragraphs 4, 5, 6, 7, 15 and 16 herein shall survive such termination.  After
such termination Employee shall have no right to receive any compensation or
payment hereunder, except as set forth in this Paragraph 7.

8.  Complete Agreement.  This Agreement is the final, complete and exclusive
statement and expression of the agreement between Company and employee, it being
understood that there are no oral representations, understandings or agreements
covering the same subject matter as this Agreement.  This Agreement supersedes,
and cannot be varied, contradicted or supplemented by evidence of any prior or
contemporaneous discussions, correspondence, or oral or written agreements of
any kind.  This Agreement may be modified, altered or otherwise amended only by
a written instrument executed by both Company and Employee.

9.  No Waiver; Remedies Cumulative.  No waiver by the parties hereto of any
default or breach of any term, condition or covenant of this Agreement shall be
deemed to be a waiver of any subsequent default or breach of the same or any
other term, condition or covenant contained herein.  No right, remedy or
election given by any term of this Agreement shall be deemed exclusive but each
shall be cumulative with all other rights, remedies and elections available at
law or in equity.

9

--------------------------------------------------------------------------------



10.  Assignment; Binding Effect.  Employee understands that Employee has been
selected by Company on the basis of Employee’s personal qualifications,
experience and skills.  Employee agrees, therefore, that he cannot assign all or
any portion of this Agreement.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and Company’s successors and assigns.  It
is further understood and agreed that Company may be merged or consolidated with
another entity and that any such entity shall automatically succeed to the
rights, powers and duties of Company hereunder.

11.  Notice.  All notices or other communications required or permitted
hereunder shall be in writing and may be given by depositing the same in the
United States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested, by overnight courier or
by delivering the same in person to such party.



To Company: General Counsel 240 Gibraltar Road, Suite 220 Horsham, Pennsylvania
19044   To Employee: Dennis Raefield 1599 Hillgrade Avenue Alamo, California
84507

Notice shall be deemed given and effective the day personally delivered, the day
after being sent by overnight courier and three days after the deposit in the U.
S. mail of a writing addressed as above and sent first class mail, certified,
return receipt requested, or when actually received, if earlier.  Either party
may change the address for notice by notifying the other party of such change in
accordance with this paragraph 11.

12.  Severability; Headings.  If any portion of this Agreement is held invalid
or inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.  The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of this Agreement
or of any part hereof.

13.  Gender.  The use of the masculine pronoun in this Agreement has been used
for convenience and shall apply to the Employee.    

14.  Governing Law.  This Agreement shall in all respects be construed in
accordance with the laws of the State of Delaware.

10

--------------------------------------------------------------------------------



15.  Insurance and Indemnification.

(a)  Subject to applicable law, for a period of six (6) years following
completion of the Term, the Company will: (i) indemnify Employee and his heirs
and representatives to the greatest extent permitted in the Company’s By-Laws in
effect on the date of this Agreement and will not amend, reduce or limit rights
of indemnity afforded to them or the ability of the Company to indemnify them,
nor hinder, delay or make more difficult the exercise of such rights of
indemnity and (ii) maintain director and officer liability insurance coverage
providing Employee with coverage (1) at least as favorable as the policies in
effect immediately prior to the date hereof covering the Company’s directors and
officers or (2) as favorable as is available at a cost to the Company of up to
125% of the premiums currently being paid by the Company.  The Company’s By-Law
provision regarding indemnification, in effect on the date of this Agreement is
attached as Exhibit “A” to this Agreement.

          (b)  If any claim is (or claims are) made against Employee and his
heirs and representatives, including legal counsel, arising from Employee’s
services as a director, officer or employee of the Company, within six (6) years
from the expiration of the Term, the provisions of this Paragraph 15 respecting
the Company’s By-Laws shall continue in effect until the final disposition of
all such claims.

(c)  The Company agrees to provide written notice to Employee immediately upon
learning of any claim or threatened claim against Employee by any third party
relating to or arising out of the business of the Company or Employee’s prior
service as a director, officer, employee or controlling shareholder of the
Company.  The Company further agrees to provide to Employee any complaints and
other relevant documentation related to such claims immediately upon receipt of
such documentation.

(d)   Employee agrees that he will cooperate with and assist the Company, as is
reasonably requested by the Company, in its defense of any action or proceeding
against the Company, its directors, officers, employees or affiliates arising
out of or in any way related to any transactions, events or other matters which
occurred during the period of his employment with the Company, to the extent
that such cooperation and assistance will not impair Employee’s legal rights or
remedies or increase the likelihood that Employee will incur any liabilities as
a result thereof.  This Agreement shall not preclude Employee from testifying in
such action or proceeding.  In the event that Employee does cooperate with and
assist the Company in its defenses of such an action or proceeding, the Company
agrees to reimburse Employee for all reasonable expenses incurred by Employee in
providing such assistance.

11

--------------------------------------------------------------------------------



16.  Arbitration.

          (a)  Each and every controversy or claim arising out of or relating to
this Agreement shall be settled by arbitration in San Francisco, California, in
accordance with the Employment Arbitration Rules (the “Rules”) of the American
Arbitration Association then in effect, and judgment upon the award rendered in
such arbitration shall be final and binding upon the parties and may be
confirmed in any court having jurisdiction thereof.  Notwithstanding the
foregoing, this Agreement to arbitrate shall not bar any party from seeking
temporary or provisional remedies in any Court having jurisdiction.  Notice of
the demand for arbitration shall be filed in writing with the other party to
this Agreement, which such demand shall set forth in the same degree of
particularity as required for complaints under the Federal Rules of Civil
Procedure the claims to be submitted to arbitration.  Additionally, the demand
for arbitration shall be stated with reasonable particularity with respect to
such demand with documents attached as appropriate.  In no event shall the
demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statutes of limitations.

(b)  The arbitrators shall have the authority and jurisdiction to determine
their own jurisdiction and enter any preliminary awards that would aid and
assist the conduct of the arbitration or preserve the parties’ rights with
respect to the arbitration as the arbitrators shall deem appropriate in their
discretion.  The award of the arbitrators shall be in writing and it shall
specify in detail the issues submitted to arbitration and the award of the
arbitrators with respect to each of the issues so submitted.

(c)  Within sixty (60) days after the commencement of any arbitration proceeding
under this Agreement, each party shall file with the arbitrators its
contemplated discovery plan outlining the desired documents to be produced, the
depositions to be take, if ordered by the arbitrators in accordance with the
Rules, and any other discovery action sought in the arbitration
proceeding.  After a preliminary hearing, the arbitrators shall fix the scope
and content of each party’s discovery plan as the arbitrators deem
appropriate.  The arbitrators shall have the authority to modify, amend or
change the discovery plans of the parties upon application by either party, if
good cause appears for doing so.

12

--------------------------------------------------------------------------------



(d)  The award pursuant to such arbitration will be final, binding and
conclusive.

(e) Counsel to Company and Employee in connection with the negotiation of and
consummation of this Agreement shall be entitled to represent their respective
party in any and all proceedings under this Paragraph or in any other proceeding
(collectively, “Proceedings”).  Company and Employee, respectively, waive the
right and agree they shall not seek to disqualify any such counsel in any such
Proceedings for any reason, including but not limited to the fact that such
counsel or any member thereof may be a witness in any such Proceedings or
possess or have learned of information of a confidential or financial nature of
the party whose interests are adverse to the party represented by such counsel
in any such Proceedings.

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement on the
year and day above written.

  MACE SECURITY INTERNATIONAL, INC.  

By: /s/ John C. Mallon

John C. Mallon, Chairman of the Board  

/s/Dennis Raefield

Dennis Raefield



13

--------------------------------------------------------------------------------



EXHIBIT A

INDEMNIFICATION OF DIRECTORS AND OFFICERS

Section 6.01.  Indemnification.  Each person who was or is made a party or is
threatened to be made a party or is involved in any action, suit or proceeding,
whether civil, criminal, administrative or investigative (hereinafter a
AproceedingAbout Equals), by reason of the fact that he or she, or a person of
whom he or she is the legal representative, is or was a director or officer, of
the Corporation or is or was serving at the request of the Corporation as a
director or officer (or person performing similar function), employee or agent
of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, whether
the basis of such proceeding is alleged action in an official capacity as a
director, officer, employee or agent or in any other capacity while serving as a
director, officer, employee or agent, shall be indemnified and held harmless by
the Corporation to the fullest extent authorized by the Delaware General
Corporation Law, as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than said law permitted
the Corporation to provide prior to such amendment), against all expense,
liability and loss (including attorney=s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by such person in connection therewith and such
indemnification shall continue as to a person who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of his or her heirs,
executors and administrators: provided, however, that except as provided in
paragraph (b) hereof, the Corporation shall indemnify any such person seeking
indemnification in connection with a proceeding (or part thereof) initiated by
such person only if such proceeding (or part thereof) was authorized by the
Board of Directors of the Corporation.

Section 6.02.  Advances.  The right to indemnification conferred by this Article
6 shall include the right to be paid by the Corporation the expenses incurred in
defending any such proceeding in advance of its final disposition, including,
without limitation, attorney=s fees, expert fees and all costs of
litigation.  Subject to the tender to the Corporation of any undertaking then
required under the Delaware General Corporation law with respect to the
repayment amounts of amounts advanced, any such expenses, including, without
limitation, attorney=s fees, expert fees, and all costs of litigation, shall be
paid automatically and promptly upon tender by the director, officer, or
employee, as applicable, of a demand therefor.

Section 6.03.  Procedure. If a claim under this Article 6 is not paid in full by
the Corporation within thirty days after a written claim has been received by
the Corporation, the claimant may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim, and if successful in
whole or in part, the claimant shall be entitled to be paid also the expense of
prosecuting such claim.  It shall be a defense to any such action (other than an
action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the required undertaking,
if any is required, has been tendered to the Corporation) that the claimant has
not met the standards of conduct which make it permissible under the Delaware
General Corporation Law for the Corporation to indemnify the claimant for the
amount claimed, but the burden of proving such defense shall be on the
Corporation.  Neither the failure of the Corporation (including its Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she met the applicable
standard of conduct set forth in the Delaware General Corporation Law, nor an
actual determination by the Corporation (including its Board of Directors,
independent legal counsel, or its stockholders) that the claimant has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the claimant has not met the applicable standard of conduct.

14

--------------------------------------------------------------------------------



Section 6.04.  Other Rights.  The indemnification and advancement of expenses
provided by this Article 6 shall not be deemed exclusive of any other rights to
which those seeking indemnification or advancement of expenses may be entitled
under any insurance or other agreement, vote of shareholders or disinterested
directors or otherwise, both as to actions in their official capacity and as to
actions in another capacity while holding an office, and shall continue as to a
person who has ceased to be a director or officer and shall inure to the benefit
of the heirs, executors and administrators of such person.

Section 6.05.  Insurance.  The Corporation shall have power to purchase and
maintain insurance on behalf of any person who is or was a director, officer,
employee or agent of the Corporation or is or was serving at the request of the
Corporation as a director, officer, employee, agent, fiduciary or other
representative of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, against any liability asserted
against him and incurred by him in any such capacity, or arising out of his
status as such, whether or not the Corporation would have the power to indemnify
him against such liability under the provisions of these Bylaws.

Section 6.06.  Modification.  The duties of the Corporation to indemnify and to
advance expenses to a director or officer provided in this Article 6 shall be in
the nature of a contract between the Corporation and each such director or
officer, and no amendment or repeal of any provision of this Article 6 shall
alter, to the detriment of such director or officer, the right of such person to
the advancement of expenses or indemnification related to a claim based on an
act or failure to act which took place prior to such amendment, repeal or
termination.



15

